Citation Nr: 1113871	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, inter alia, denied the Veteran's February 2006 claim for entitlement to service connection for schizophrenia.

The case was previously before the Board in December 2010.  At that time, the Board remanded the issue of entitlement to service connection for schizophrenia for additional development.  The case has been returned to the Board for further appellate consideration.

The Board considers the Veteran's claim for service connection for schizophrenia as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for schizophrenia.

The Veteran's service treatment records include treatment for a toxic level of ethanol consumption in July 1995; a finding of intoxication in December 1995; a determination that the clinician could not rule out personality disorder without mental evaluation in August 1996; and a diagnosis of alcohol dependence in October 1996.

After service, a VA clinician diagnosed the Veteran with a psychotic disorder, rule out (R/O) schizophrenia, in December 2005.  In February 2006, a VA clinician provided a differential diagnosis of schizophrenia vs. schizoaffective disorder vs. bipolar disorder.

Thereafter, VA clinicians diagnosed the Veteran with paranoid-type schizophrenia in March 2006, April 2006, May 2006, June 2006, October 2006, January 2007, February 2007, March 2007, May 2007, and September 2010.  In addition, a VA compensation and pension (C&P) examiner also diagnosed the Veteran with paranoid-type schizophrenia in October 2010.

With respect to etiology, a VA clinician opined in January 2007 that "In my medical opinion, in reviewing all available records, it is likely the patient was misdiagnosed [in service].  It is likely his mental illness stemmed from his time as a sailor."  Similarly, in February 2007, a VA psychiatrist opined that "In my opinion, based on interviewing the [Veteran] and any documents available, that it is more likely [than] not that he suffered beginning symptoms of Schizophrenia while in the active duty service but was not diagnosed.  This opinion is based on the symptoms he described to me [of] when he was in the military and the fact that this disease usually manifests itself at that age ([his] age while in the military)."

However, the C&P VA examiner noted in a December 2010 addendum that the Veteran was first diagnosed with paranoid schizophrenia in 2006, 7 years after his discharge from service, and opined that the Veteran's "insight was limited and thus he couldn't provide an accurate estimation of when the onset of his condition occurred.  As such, I am unable to determine the onset of schizophrenia without resorting [to] speculation."

Some VA clinicians have also diagnosed the Veteran with posttraumatic stress disorder (PTSD).  In May 2008, a VA clinician found that the Veteran "was able to describe a traumatic event and did endorse symptoms in all PTSD clusters.  Therefore, based on his self-report he does meet criteria for a diagnosis of PTSD."  Another VA clinician diagnosed the Veteran with PTSD in September 2010, without providing a rationale.  In December 2010, a VA physician wrote in a letter that the Veteran has been in treatment for PTSD, and is being treated with medications and 1-on-1 counseling.  Also in December 2010, a VA readjustment counselor wrote that the Veteran "served in combat during Operation Desert Fox aboard the USS Arleigh Burke (DDG-51).  He meets the criteria/symptoms of PTSD and also presents with severe anxiety and depression."

By contrast, the October 2010 C&P examiner determined that "schizophrenia with its associated symptoms are the primary problems and difficulties [that the Veteran] has as he describes ongoing auditory hallucinations along with some paranoia and disorganized thinking.  At the current time no PTSD diagnos[i]s is assigned due to lack of regular symptoms.  [The Veteran] reports but does not demonstrate PTSD symptoms."

In assessing the veracity of the alleged in-service events to which the Veteran ascribes his psychiatric disorders, the Board has found both contradictory and demonstrably false statements in the record.  In January 2007, the Veteran told a VA clinician that he had uranium poisoning from a combat experience in the Navy.  Likewise, in March 2007, the Veteran asserted that he was the victim of uranium poisoning.  However, in a urine uranium analysis performed by a VA clinician in March 2007, the Veteran's level of uranium was found to be on the very low side of the normal range (0.003 mcg/g CRE out of a normal range of 0.001 to 0.050).  In May 2008, the Veteran told a VA clinician that he was wounded by toxins in his brain during combat, received and returned direct fire, and was exposed to chemical agents through his ship's ventilation system during chemical warfare.  At a VA general medical C&P examination in October 2010, the Veteran reported that he served in combat, was exposed to explosives, and is filled with toxins.  At a VA PTSD examination in October 2010, the Veteran alleged that he served on a destroyer on combat missions, possibly Desert Fox, and heard shots being fired from the ship which "freaked me out."  The October 2010 VA examiner noted that the Veteran "also mentioned chemical warfare threats but his thinking was so loose it was difficult to get adequate information from him about such threats."  In contrast to assertions of combat experience in January 2007, May 2008, and October 2010, the Veteran had previously informed another VA clinician in December 2005 that he had not experienced combat during service.  The Veteran's DD Form 214 does not include any indicia of combat service.

Additionally, the Veteran has demonstrated a propensity for making statements which he may believe to be true but which are likely not, which is presumably a symptom of his diagnosed paranoid-type schizophrenia.  For example, in December 2005, the Veteran told a VA clinician that he is being followed and watched everywhere he goes by either the Federal Bureau of Investigations (FBI) or the Secret Service.  Also, in February 2006, the Veteran told a VA clinician that he is being monitored by a secret society, and that his television is sending him the message that he can run but he cannot hide.  In March 2006, the Veteran told a VA clinician that "I hear voices telling me things.  Like they are transmitting through the tv or radio.  It's like psychological warfare."  In May 2008, the Veteran told a VA clinician that during service "I couldn't tell where I was, maybe Sudan, Kosovo, Afghanistan.  It was kind of like Christopher Columbus, all he was doing was going west....I just keep thinking about I have to get the coward out of this body and the blower system making me get overcome."  Based on such statements, the December 2005 VA clinician ascertained that the Veteran "may not be a reliable historian," and the October 2010 general medical VA C&P examiner determined that the Veteran's "thinking is very disorganized, [and he] does not give a cogent history....His thought disorder and disorganized thought processes make the history not substantive in terms of delineating the history of the problems."

The Board finds that further development is necessary in order to ascertain the veracity of the Veteran's alleged in-service stressors.  The misperceptions associated with his diagnosed paranoid-type schizophrenia complicates the Board's ability to determine whether the alleged incidents that ostensibly precipitated his psychiatric disorders are credible.  As such, the factual predicates to the nexus opinions cited above are in question.

Consequently, on remand, the agency of original jurisdiction (AOJ) should contact the Joint Services Records Research Center (JSRRC) and attempt to verify those alleged incidents.  Specifically, the AOJ should attempt to verify the Veteran's December 2005 statement that he observed "ethnic cleansing" during service; his January 2007, May 2008, and October 2010 statements that he served in combat; his May 2008 statements that he received and returned direct fire and was engaged in or exposed to chemical warfare; and his October 2010 statements that he was exposed to explosives, served on a destroyer on combat missions (possibly Desert Fox), and heard shots being fired from his ship.

Additionally, the AOJ should ask the Veteran to identify all health care providers that have treated him for his psychiatric disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from December 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

After completion of the above, the AOJ should schedule the Veteran for a new examination, by a psychiatrist (and not by the previous C&P examiner), to determine the extent and etiology of his psychiatric disorder(s).  The examiner should review the claims file, including the determinations by JSRRC as to the Veteran's claimed combat service and other stressors, and note this review in his report.  

In adjudicating the claim, the AOJ should be aware of certain regulations regarding combat service and PTSD.  With respect to combat service, satisfactory lay or other evidence that a disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (2010).

Specific to PTSD, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Also specific to PTSD, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for his psychiatric disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from December 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

2.  Contact JSRRC and attempt to verify the following alleged incidents reported in the following records:

a.   The Veteran's December 2005 statement that he observed "ethnic cleansing" during service; 

b.  The Veteran's January 2007, May 2008, and October 2010 statements that he served in combat;

c.  The Veteran's May 2008 statements that he received and returned direct fire and was engaged in or exposed to chemical warfare;

d.  The Veteran's October 2010 statements that he was exposed to explosives, served on a destroyer on combat missions (possibly Desert Fox), and heard shots being fired from his ship.

3.  After completion of the above, the AOJ should schedule the Veteran for a new examination, by a psychiatrist, to determine the extent and etiology of his psychiatric disorder(s).  The examiner should review the claims file, including the determinations by JSRRC as to the Veteran's claimed combat service and other stressors, and note this review in his report.  The examiner is asked to provide an opinion, for each psychiatric disorder diagnosed on examination, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was caused or aggravated during or as a result of his service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he should state the reason(s) why.

4.  After completion of the above, the AOJ should readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


